DETAILED ACTION
This is an Office action based on application number 16/257,953 filed 25 January 2019, which claims priority to IN201841003320 filed 29 January 2018. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-17 drawn to a medium for disclosing movement in the reply filed on 31 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 October 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danowski et al. (US Patent Application Publication No US 2008/0083286 A1) (Danowski).

Regarding instant claim 1, Danowski discloses a system for determining stress-related deformation or degradation of a material, wherein said system comprises embedding a plurality of micro-capsules containing an indicator, wherein when said material deforms, said indicator is release into said material (Claim 1). Danowski further discloses that said indicator is a dye (Claim 2). Danowski further discloses that said micro-capsule rupture to release the indicator, and said indicator can be detected (Claim 12).
	The detection of said dye release into the medium after rupture of the micro-capsules is construed to meet the requisite medium having a first appearance, and said first appearance is then transformed by the dye material having a second appearance, as required by the claim.
	Danowski further discloses that the material in which the micro-capsules are embedded is a bulk matrix of plastic or polymer material, which is construed to meet the “settable first liquid or paste” recited by the instant claim.
	The disclosure of a medium for determining stress-related deformation is construed to fall within the scope of a “medium for disclosing movement” is recited by the instant claim.

Regarding instant claim 4, FIG. 1 suggests that the microcapsules have a circular shape, which, when presented as a three-dimensional object, is construed to be a microsphere as required by the instant claim.

Regarding instant claim 11, Danowski further discloses that the invention can take the form of an applied tape containing micro-capsules (paragraph [0017]; FIG. 3B).

Regarding instant claims 16 and 17, Danowski further illustrates that the system and a tape comprising the system is applied to a part or item of concern to determine stress-related deformation or degradation (paragraph [0017]; Claim 1), which is construed to meet the claimed combination of elements for which movement is to be disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Danowski in view of Sipinen et al. (US Patent No. 5,904,253) (Sipinen).

Regarding instant claim 2, Danowski discloses the system and a tape comprising a bulk material as cited in the rejection of claim 1, above, but does not explicitly disclose that said bulk material comprises an ink.
	However, Sipinen discloses a pressure-sensitive adhesive tape (Title) comprising a film base (col. 4, line 40), wherein a pigment is incorporated to impart desired color and opacity (col. 5, lines 6-8).
	Said pigment is considered the same as, or at least functionally equivalent to the ink recited by the instant claim.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the pigment of Sipinen into the bulk material of Danowski. The motivation for doing so would have been to impart a desired color and opacity. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Sipinen with Danowski to obtain the invention as specified by the instant claim.

Regarding instant claim 8, the incorporation of the pigment of Sipinen combined with the dye released by the rupture of the micro-capsules of Danowski are construed to impart color to both the both appearances (pre- and post-rupture of the micro-capsules) of the disclosed system.
	As to the limitation that the first color contrasts sharply with the second color, Danowski discloses an embodiment wherein the indicator dye is visible to the naked eye (paragraph [0014]).
	Since the instant specification is silent to unexpected results, the specific colors or the pigment and indicator dye are not considered to confer patentability to the claims. As the visibility and detectability of the indicator dye are variables that can be modified, among others, by adjusting the color of both the bulk material and the indicator dye, the precise colors would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed colors and the contrast therebetween cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the color of the pigment in the bulk material and the color of the indicator dye in prior art combination to obtain the desired visibility and detectability of the indicator dye upon rupture of the micro-capsules (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 3, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Danowski.

Regarding instant claim 3, Danowski further discloses that the bulk matrix of the system is a plastic or polymer material (paragraph [0013]). The recitation of a “sealant” by the instant claim is construed to be an intended use limitation, and the plastic or polymeric material of Danowski is construed to be capable of performing the intended use as claimed.

Regarding instant claim 6, while Danowski does not explicitly disclose the amount of micro-capsules, it is the Examiner’s position that one of ordinary skill in the art would readily recognize that the intensity of the color indicating deformation is influenced, at least in part, by the amount of indicator dye released upon rupture of the micro-capsules, and that the amount of dye released is influenced, at least in part, by the amount of micro-capsules present in the system.
Since the instant specification is silent to unexpected results, the specific amount of embedded micro-capsules is not considered to confer patentability to the claims. As the visibility and intensity of the color of the indicator dye is a variable that can be modified, among others, by adjusting the amount of micro-capsules containing said indicator dye, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of embedded micro-capsules in Danowski to obtain the desired indicator dye visibility and intensity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding instant claim 7, Danowski further discloses that the size of the embedded capsules, the thickness of the walls, and the materials of the walls can all be varied to produce capsules that can withstand differing levels of stress prior to rupture (paragraph [0020]).
	As to setting the fracture strength of the micro-capsules to a level that is less than or equal to an elastic strength of the medium, it is the Examiner’s position that one of ordinary skill in the art would readily recognize that the embedded microcapsules should rupture at an applied force that is less than or equal to the amount of force necessary to either delaminate, break, and/or move the entirety of the system comprising the microcapsules embedded into a bulk medium. Further, one of ordinary skill in the art that the tendency for an applied system to break, delaminate, or shift from an applied surface correlates to it elastic strength (i.e., the ability to deform and return to its original shape).
Since the instant specification is silent to unexpected results, the specific rupture strength of the embedded microcapsules is not considered to confer patentability to the claims. As the ability to indicate deformation of a material to which the system is applied is a variable that can be modified, among others, by adjusting the rupture strength of the embedded microcapsules through the adjustment of physical and compositional properties of the embedded microcapsules, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the rupture strength of the embedded microcapsules in Danowski to obtain the desired ability to indicate the deformation of the object to which the system is applied (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding instant claim 9, Danowski further discloses that the invention encompasses an embodiment wherein the indicator released by the rupture of the micro-capsules is active outside the visible spectrum (paragraph [0015]), wherein “outside the visible spectrum” is construed to encompass the ultra-violet radiation range required by the instant claim.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Danowski in view of Bilder et al. (US Patent No. 5,534,289) (Bilder).

Regarding instant claim 5, Danowski discloses the system comprising micro-capsules embedded into a bulk matrix, wherein said system indicates deformation of an object to which the system is applied through the rupture of said micro-capsules caused by the force of said deformation, as cited above.
	Danowski does not explicitly the material from which the micro-capsules are constructed.
	However, Bilder discloses a method for monitoring a structure for the formation of cracks comprising the application of a coating comprising microcapsules and identifying the cracked portions by observing the changes in color resulting from eruption of the microcapsules (Claim 1).
	Bilder further discloses that the wall material of the microcapsules is selected from a variety inclusive of gelatin (gum arabic, polyphosphate, carboxymethylcellulose, and carrageenan), urea formaldehyde, melamine formaldehyde, polyurea, or polyamide (col. 4, lines 27-31), all of which are considered to be polymers as required by the instant claim.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to make the micro-capsules of Danowski from the materials Bilder. The motivation for doing so would have been that Bilder discloses specific compositions from which microcapsules that perform the same intended use for both Danowski and Bilder are made. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). In the instant case, it would have been obvious to substitute the compositionally ambiguous microcapsules of Danowski with those specific microcapsules Bilder.
	Therefore, it would have been obvious to combine Bilder with Danowski to obtain the invention as specified by the instant claim.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Danowski in view of Spencer et al. (US Patent No. 6,242,056 B1 (Spencer).

Regarding instant claim 10, Danowski discloses the system comprising micro-capsules configured to rupture and release an indicator, as cited in the rejection of claim 1. Danowski further discloses that the indicator is active outside the visible spectrum (invisible to normal visual inspection) and would require a detector capable of detecting the absorbance or emission of a target wavelength (paragraph [0015]).
	Danowski does not explicitly disclose that the second appearance caused by the rupture of the micro-capsules to release the encapsulated dye is phosphorescent.
	However, Spencer discloses light-emission-enhancement microbead paint compositions (Title). Spencer further discloses that phosphorescent compositions known in in the art may be encapsulated in beads (col. 4, lines 8-12).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the phosphorescent compositions of Spencer in the micro-capsule system of Danowski. The motivation for doing so would have been that Spencer establishes that encapsulated phosphorescent materials for incorporation into coatings are readily known and available in the prior art, and said encapsulated phosphorescent materials meet the desire of Danowski of an indicator that may be invisible unless using a detector capable of detecting absorbance or emission of a target wavelength. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Spencer with Danowski to obtain the invention as specified by the instant claim.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Danowski in view of Jacques (GB 2440124 A) (Jacques).

Regarding instant claims 12-15, Danowski discloses the system for indicating deformation of a material wherein said system is applied in tape form to said material, as cited in the rejection of claims 1 and 11, above.
	Danowski does not explicitly disclose the adhesive and structure of the tape.
	However, Jacques discloses tamper evident adhesive tape (Title) having the structure illustrated by FIG. 1, reproduced below: 

    PNG
    media_image1.png
    279
    424
    media_image1.png
    Greyscale

	FIG. 1 illustrates adhesive tape <10> comprising a plurality of alternating first and second transverse panels <12> and <14> comprising an adhesive side illustrated at the uppermost right hand end of FIG. 1. Jacques discloses that panels <12> are firmly adhered to a substrate to which the tape is applied, and the panels <14> are differently less adhesive to such a substrate than the panels <12> through the use of a less aggressive adhesive (page 5, lines 1-12).
	Jacques illustrates the removal of the disclosed tape structure in FIG. 3 and FIG. 4, reproduced below:

    PNG
    media_image2.png
    556
    377
    media_image2.png
    Greyscale

	As illustrated by FIG. 3 and FIG. 4, the removal of the tape structure results in the more aggressively adhered panels <12> to remain on the object whereas the less aggressively adhered panels <14> are removed. Jacques discloses that said tape is not easily pressed back into position in an attempt to disguise the fact that the tape had been removed from the object; therefore, the tape can be regarded as “tamper evident” (page 6, lines 7-11).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to construct the tape desired by Danowski in the form described by Jacques such that the system for indicating deformation forms the more aggressively adhered panels <12>. The motivation for doing so would have been to impart a tamper evident property to the tape system to indicate any potential displacement of said tape.
	As to the claimed effect of the tape recited by claim 15, while not explicit in terms of the transfer of load, one of ordinary skill in the art would readily recognize that the structure of the prior art combination is necessarily capable of exhibiting the claimed property as the prior art combination discloses the requisite structure and adhesive de-bonding recited by the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/16/2022